DETAILED ACTION
Status of Claims
This action is in response to the applicant’s filing on September 4, 2020.  Claims 1-20 are pending and subjected to restriction election.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
Species A:	Claims 1-6, drawn to provide information about charging stations, represented by Fig. 6 and ¶ 11 of the specification;
Species B:	Claims 7-20, drawn to automatically select one of the charging stations to an electric vehicle that the battery capacity is below threshold, represented by Fig. 4 and ¶ 12.
The species are independent or distinct because they are patentably distinct and represented by different embodiment and figures.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The inventions require a different field of search. For example, searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 13, 2022